COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


STEVEN B. CROUCH
                                                                MEMORANDUM OPINION *
v.     Record No. 0603-11-2                                         PER CURIAM
                                                                   AUGUST 2, 2011
BATTLEFIELD FARMS, INC. AND
 NORTHERN INSURANCE COMPANY OF NEW YORK


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Robert Dwoskin, on brief), for appellant.

                 (Frederick T. Schubert, II; Angela F. Gibbs; Midkiff, Muncie &
                 Ross, P.C., on brief), for appellees.


       Steven B. Crouch appeals a decision of the Workers’ Compensation Commission. He

asserts the commission erred in (1) rejecting his testimony regarding the severity of his

symptoms after spending an entire day fixing a machine for employer as evidence of an injury by

accident resulting from a “discernable incident,” and (2) concluding a single work event

occurring over the course of one day could not be classified as an injury by accident in the

absence of a “distinct onset of symptoms.” We have reviewed the record and the commission’s

opinion and find this appeal is without merit. Accordingly, we affirm for the reasons stated by

the commission in its final opinion. See Crouch v. Battlefield Farms, Inc., VWC File No.

241-48-21 (Mar. 8, 2011). We dispense with oral argument and summarily affirm because the

facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                            Affirmed.

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.